Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Christopher Corpening, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pau-peris, we affirm the district court’s judgment. Corpening v. Johns, No. 5:11-hc-2057-FL, 2012 WL 3228814 (E.D.N.C. Aug. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.